Citation Nr: 0632491	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  96-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1974.  He died in July 1991.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a July 1994 decision by the RO in New York.

In August 2003, the Board remanded this case to the RO for 
further development and consideration.

When remanding this case in August 2003, the Board indicated 
there was also an inextricably intertwined accrued benefits 
claim - for service connection for pancreatic cancer - 
which needed to be adjudicated.  The RO considered, 
and denied, this additional claim in May 2006.  And in 
response, the veteran's widow did not separately appeal that 
additional issue.  So it is not before the Board.  See 
38 C.F.R. § 20.200 (2006).  [Note:  The Board had indicated 
in the August 2003 remand that she would have to perfect an 
appeal concerning this additional issue for the Board to have 
jurisdiction to consider it.]  So the only claims currently 
on appeal are for cause and death and Chapter 35 DEA.




FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in July 
1991; his immediate cause of death was cardiac arrest due to 
or as a consequence of metastatic pancreatic cancer.  

2.  At the time of his death, the veteran's service-connected 
disabilities were residuals of a fracture of the right tibia 
and fibula, residuals of a fracture of the mandible, and 
residuals of a laceration of the left foot - each rated 
noncompensable (i.e., zero-percent disabling).

3.  The conditions that caused the veteran's death were not 
initially manifested during service or within one year 
following his discharge and are not otherwise shown to have 
been related to his military service - including exposure to 
herbicides (e.g., the dioxin in Agent Orange).


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria are not met for DEA.  38 U.S.C.A., Ch. 35. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA complied with its Pelegrini II notification duties in 
regards to the appellant's claim by means of letters dated in 
April 2003, November 2005, and August 2006.  The November 
2005 letter explicitly told her to submit relevant evidence 
in her possession.



In Pelegrini II, the Court also held that VCAA notice, to the 
extent possible, should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, at 19-120.  
Even though VCAA notification was given in this case after 
the initial decision from which this appeal arose, the timing 
deficiency was cured by readjudicating the claims following 
provision of adequate notice.  So the post-decisional notice 
was harmless error.  Mayfield v. Nicholson, 444 F.3d 1328.  
Also keep in mind the VCAA did not exist when the RO 
initially adjudicated the claim in July 1994, so pre-
decisional notice was both a legal and practical 
impossibility.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the cause-of-death and DEA claims at 
issue in this appeal are being denied, any concerns about an 
effective date are moot.  And the particular nature of 
these claims also does not invoke consideration of the 
disability rating element.  In any event, an August 2006 
letter provided the notice specified in Dingess.

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claims on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to these claims that 
has yet to be obtained.  When recently submitting a statement 
in August 2006, in response to the additional development 
conducted on remand, the appellant's representative did not 
specifically mention or otherwise refer to any other evidence 
that needs to be obtained for consideration.  And one of the 
reasons for remanding this case was to obtain a medical nexus 
opinion concerning the cause of death, which is the 
dispositive issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).


Factual Background

The veteran served in the United States Marines Corp from 
September 1969 to October 1974, including a tour in Vietnam.  
His awards and decorations included the Vietnam Service Medal 
with one Star, the Vietnam Campaign Medal, and the Republic 
of Vietnam Civil Action Ribbon.

The veteran's service medical records do not reflect any 
references to manifestation, treatment or diagnoses of a 
heart disorder or metastatic pancreatic cancer and no such 
notations were made at separation.

In early May 1990, the veteran was admitted to Lahey Clinic 
Medical Center and underwent pancreaticoduodenectomy with 
cholecystectomy due to cancer of the bile ducts.  It was 
noted that he tolerated the procedure well and at the end of 
the month he was discharged home.

The death certificate shows the veteran died in July 1991 
from cardiac arrest due to or as a consequence of metastatic 
pancreatic cancer.  The terminal pancreatic cancer reportedly 
had initially manifested one year earlier (in 1990).

In her June 1995 notice of disagreement (NOD), the appellant-
widow alleged the veteran's fatal pancreatic cancer was 
caused by exposure to herbicides while in the military - 
and, specifically, Agent Orange during his tour in Vietnam.  
She also contended that pancreatic cancer should be listed as 
a presumptive condition and believed it was pure speculation 
and conjecture to find that only certain cancers were 
presumptively due to herbicide exposure.

In an August 1995 statement, J. W. Braasch, M.D., reiterated 
the veteran's medical history that included removal of part 
of his pancreas, his gallbladder and the distal bile duct for 
a periampullary adenocarcinoma in 1990.  Dr. Braasch noted 
the veteran died in July 1991 of recurrent carcinoma and 
stated the cause or the contributing factors of carcinoma 
were unknown.  But Dr. Braasch believed there was a 
possibility the veteran's terminal carcer could be related to 
exposure to Agent Orange while serving in Vietnam.  

In a September 1996 statement from V.W. Ludewig, M.D., he 
also reiterated the veteran's relevant medical and family 
history, which was negative for cancer.  Dr. Ludewig 
indicated that during the veteran's employment as a 
corrections officer he was not exposed to any chemical 
substances, and the only significant chemical or toxic 
exposure was to Agent Orange during his duty in Vietnam.  The 
physician concluded that, given the reports of increased 
evidence of illness and cancer in other veterans with 
exposure to Agent Orange, there was a strong possibility that 
the veteran's exposure to Agent Orange was in some way 
related to the development of cancer at an unusually young 
age.  

In February 2006, a VA physician, B. Rabin, M.D., provided a 
medical opinion addressing the issue of whether the cause of 
the veteran's death was related to an incident of his 
military service.  The physician indicated the veteran's 
claims file was present and thoroughly reviewed prior to 
making this determination.  Additionally, Dr. Rabin noted 
review of scientific literature pertaining to the subject of 
pancreatic cancer.  

Dr. Rabin stated that pancreatic cancer was a disease of 
unknown etiology and that there were few clearly documented 
risk factors for the disease - which included, high alcohol 
intake, lack of fruit and vegetable dietary intake, diabetes 
mellitus for more than five years duration, pancreatitis and 
a family history.  None of these risk factors, he said, were 
apparent in the veteran's history.  He also stated that VA, 
throughout the Institute of Medicine, had extensively studied 
all claimed associations between Agent Orange and deleterious 
health outcomes and noted that certain conditions were 
recognized for service connection, however, pancreatic cancer 
was not one of those conditions recognized for having any 
association with Agent Orange exposure.  He reported, as 
well, there was limited suggestive evidence between a small 
group of cancers and exposure to tetrachlorodibenzo-p-dioxin 
(TCDD) or herbicide and the group included gastrointestinal 
and brain tumors.  Dr. Rabin ultimately concluded the 
veteran's terminal pancreatic cancer was not related to any 
service event or Agent Orange exposure, and that 
the documentation submitted by physicians in 1995 and 1996 
(referring to the statements from Drs. Braasch and Ludewig) 
should be dismissed as baseless speculation.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303(a), 3.312(a).

A cancer or malignant tumor may be presumed to have been 
incurred in service if it is manifest to a degree of at least 
10 percent within the first year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In any event, in this particular case, by all accounts the 
veteran's pancreatic cancer was first manifested many years 
after service - in 1990 or thereabouts, and as such this 
presumption does not apply.

One of the appellant-widow's allegations is that the 
veteran's pancreatic cancer was caused by his exposure to 
herbicides (Agent Orange) during his tour in Vietnam.  There 
is indeed credible evidence he served in Vietnam, so his 
exposure to herbicides in that capacity is conceded.  38 
C.F.R. § 3.307(a)(6)(iii).  And if, as here, a veteran was 
exposed to an herbicide agent during his active military, 
naval or air service, several diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met - even though there is no record of the disease during 
service, provided the rebuttable presumptions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) lists the 
specific diseases for which service connection may be granted 
on this presumptive basis, but unfortunately pancreatic 
cancer is not one of them.  See also 38 U.S.C.A. § 1116.

The Secretary of VA, under the authority of the Agent Orange 
Act of 1991 and based on studies by the National Academy of 
Science (NAS), has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999). 

Furthermore, VA has specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for gastrointestinal tumors, noting that 
"on the basis of all evidence available, the Secretary has 
found that the credible 


evidence against an association between gastrointestinal 
tumors (stomach cancer, pancreatic cancer, colon cancer, and 
rectal cancer) and brain tumors and herbicide exposure 
outweighs the credible evidence for such an association, 
and he has determined that a positive association does not 
exist."  See 64 Fed. Reg. 59,232 (November 2, 1999).

Although VA has found no association between pancreatic 
cancer and herbicide exposure, the appellant-widow could 
still establish he entitlement to service connection for 
cause of death with competent medical evidence linking the 
terminal disease at issue to the veteran's military service, 
including said exposure.  The mere fact that the veteran's 
fatal disease does not meet the requirements of § 3.309(e) 
does not preclude service connection with proof of direct 
causation.  See Combee v Brown, 34 F.3rd. 1039, 1042, (Fed. 
Cir. 1994).

In light of Combee, the Board has not only considered whether 
the veteran has a disability listed in 38 C.F.R. § 3.309(e), 
which could have caused his death, but has also considered if 
the pancreatic cancer is otherwise the result of his active 
military service under 38 U.S.C.A. §§ 1110, 1112, 1113 and 38 
C.F.R. § 3.303(d).  

The evidence in support of an etiological link between the 
veteran's death and his military service - Agent Orange 
exposure in particular - consist of the statements from Dr. 
Braasch, a Senior Consultant at Lahey Clinic, and Dr. 
Ludewig.  Both physicians found it "possible" the veteran's 
exposure to Agent Orange contributed to the development of 
his terminal cancer.  But these physician's opinions provide 
only limited support for the appellant's claim.  A medical 
opinion expressed in equivocal terms tantamount to "may" be 
related to service also necessarily implies "may or may 
not" be related and, therefore, is too speculative to 
establish a plausible claim.  Bostain v. West, 11 Vet. App. 
11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993).

Mere use of cautious language does not always express an 
inconclusiveness in a doctor's opinion on etiology.  Indeed, 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is definite 
etiology or obvious etiology.  But again, a doctor's opinion 
phrased in equivocal terms tantamount to "may or may not" 
be related to service is an insufficient basis for an award 
of service connection.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998); Perman v. Brown, 5 Vet. App. 237, 241 (1993); and Lee 
v. Brown, 10 Vet. App. 336, 338 (1997).

Also weighing against the claim is the opinion from the VA 
examiner, Dr. Rabin, as well as the conclusion from NAS.  Dr. 
Rabin concluded the veteran's death from pancreatic cancer 
was unrelated to an event in service or to Agent Orange 
exposure.  This unfavorable conclusion is consistent with the 
death certificate, which notes the terminal pancreatic cancer 
had metastasized and only developed the year prior, in 1990, 
some 16 years after the veteran's military service had ended.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).



The Board finds that the VA medical opinion against the claim 
has a lot of evidentiary weight because the VA examiner 
reviewed the claims file for the veteran's pertinent medical 
history, including his service medical records, researched 
relevant medical evidence on the topic of pancreatic cancer 
and Agent Orange exposure specifically, and discussed the 
rationale for his opinion.  He also considered the statements 
supporting the claim from Drs. Braasch and Ludewig.  So the 
opinion has the proper factual foundation and is not just 
based on unsubstantiated allegations.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

And while Drs. Braasch and Ludewig also discussed the 
veteran's pertinent medical history, they did not account for 
the lengthy latency period between the veteran's exposure to 
Agent Orange in Vietnam (in the early 1970s) and the initial 
diagnosis of pancreatic cancer nearly 16 years later, in 1990 
or thereabouts.  They also did not discredit the NAS's 
findings, which are specifically based on the relative 
insignificant incidence of pancreatic cancer and past 
exposure to Agent Orange.  So the medical evidence, as a 
whole, does not support the claim.

Since the appellant-widow is a lay person, she does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the determinative issue of causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 (1992).  
And this is true, however sincere her personal beliefs.

For these reasons and bases, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102



In view of the denial of service connection for the cause of 
the veteran's death, there is no basis to grant Chapter 35 
benefits since they are predicated on a favorable 
determination regarding the cause-of-death claim.  
See 38 U.S.C.A., Ch. 35.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DEA under 38 U.S.C.A., Chapter 35, is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


